Order entered April 30, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01079-CV

                 ANNE JANAI AND NEBO & FINCH, INC., Appellants

                                            V.

            SANFORD ROSE ASSOCIATES INTERNATIONAL, INC., Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-05695-2016

                                        ORDER
       Before the Court is appellants’ April 26, 2019 unopposed motion to the extend time to

file their reply brief. We GRANT the motion and ORDER the brief be filed no later than May

29, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE